Title: To George Washington from Thomas Farrington, 23 January 1797
From: Farrington, Thomas
To: Washington, George


                        
                            Roxbury 23rd Jan. 1797
                        
                        Be pleased, to accept the inclosed, as a real Testimony, of a sincere,
                            & candid. Respect, & Esteem from your very Obedient Humble Servant
                        
                            Tho: Farrington
                            
                        
                     Enclosure
                                                
                            
                                Sentiment, Masonic
                            25th July 1792
                                
                                
                            When we recognize that Starr, which in ancient
                                Times, appeared in the East, to point out a Saviour to Mankind; Let us greatfully
                                    remmember a Washington, who, in later Times, appeared
                                in the West, & led the Armies of America, to Victory, & Glory.
                            (Original, by Tho: Farrington, when, Secy to the G: Lodge, for the
                                Commonwealth of Massachusetts; 25th July 5792.
                            
                        
                        
                    